El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Los demandantes tomaron a préstamo de la 4‘Sociedad Anónima Crédito y Ahorro Ponceño” la suma de $7,000, qne con intereses convenidos a razón del 8% anual, y que se acumularon al capital, deberían devolver en siete plazos anuales, los que empezaban en septiembre de 1918 y ter-minaban en igual mes de 1924.
En garantía del préstamo los demandantes constituye-ron hipoteca a favor del acreedor sobre cierta finca rustica y habiéndose extinguido la sociedad anónima acreedora por la expiración de su término, pasó la hipoteca a la corpo-ración constituida con igual nombre “Crédito ,y Ahorro Ponceño,” por haberse hecho-cargo de! los negocios de la vieja institución bancaria.
Vencidos los tres primeros plazos de la hipoteca y no satisfechos, la corporación demandada procedió a su cobro por el procedimiento especial hipotecario y subastada la *21finca fué adjudicada a la demandada por el importe de los plazos vencidos y sus intereses. !
A consecuencia de este procedimiento sumario, los de-mandantes establecieron demanda ordinaria solicitando la nulidad de dicho procedimiento y además cierta indemniza-ción por daños y perjuicios sufridos.
Se hace importante advertir que en el contrato se fijó expresamente un término de vencimiento para cada plazo y claramente se convino que los pagos de los mismos se ha-rían sin pretexto ni dilación alguna. Así resulta de la., pri-mera cláusula de la escritura otorgada, que esencialmente1 dice:
“El Crédito y Ahorro Ponceño, en su oficina de Yauco; * * * dará y entregará a don Alejandro Bartolomey y Da. Luisa Fra-tieelli, * * “ a título de préstamo devolutivo: La suma de siete mil dólares, moneda corriente de los Estados Unidos, que satisfa-rán en siete plazos anuales con intereses a razón del ocho por ciento anual; préstamo que con sus intereses a razón del 8% anual as-ciende a la suma de nueve mil quinientos cuatro dollars, obligados a satisfacer los esposos deudores al Crédito y Ahorro Ponceño, en su oficina de Yauco, sin pretextos ni dilaciones: en esta forma: Un mil ciento sesenta dollars el día 25 de septiembre del año 1918; un mil trescientos doce dollars en el mismo día y mes del mil no-vecientos diez y nueve; un mil trescientos cuarenta y ocho dollars en el mismo día y mes del 1920; un mil trescientos setenta y seis dollars en el mismo día y mes del 1921; un mil trescientos noventa y seis en el mismo día y mes del 1922; un mil quinientos ocho dollars en el mismo día y mes del 1923, y un mil cuatrocientos cuatro dollars en el mismo día 25 de septiembre del año 1924.”
No se pacta en esta cláusula ni en ninguna de la escri-tura que dejado de pagar uno o más plazos, se considera-rán vencidos todos,’ pero sí resulta expresamente estipulado que la devolución del capital, junto con los intereses acu-mulados, ha de efectuarse por plazos anuales.
“A veces la devolución del capital del préstamo ha de hacerse por plazos, entendiéndose que si se retrasa el pago de uno, se con-sideren vencidos todos; otras no se estipula esta condición, pero *22puede el acreedor solicitar que se enajene la finca para que se le satisfaga la parte de capital correspondiente al plazo vencido, o para que se le satisfagan los intereses caídos. La tramitación es la misma, y la finca pasa al comprador, con la hipoteca correspon-diente a la parte del crédito que no estuviere satisfecha, la cual, con los intereses, se deducirá del precio que haya de satisfacer el comprador, que queda obligado substituyendo al deudor.” Galindo, Legislación Hipotecaria, tomo 3, pág. 304.
Este comentario responde a los artículos 130 y 131 de la Ley Hipotecaria, que dicen:
“Art. 130. — Lo dispuesto en los dos artículos precedentes será igualmente aplicable al caso en que deje de pagarse una parte del capital del crédito o de los intereses, cuyo pago deba hacerse en pla-zos diferentes, si venciere alguno de ellos sin cumplir el deudor su obligación y siempre que tal estipulación conste inscrita en el ■ re-gistro.
“Art. 131. — Si para el pago de alguno de los plazos del capital o de los intereses fuere necesario enajenar la finca hipotecada, y aun quedaren por vencer otros plazos de la obligación, se verificará la venta y se transferirá la finca al comprador con la hipoteca corres-pondiente a la parte del crédito que no estuviere satisfecha, la cual, con los intereses, se deducirá del precio.
“Si el comprador no quisiere la finca con esta carga, se deposi-tará su importe con los intereses que le correspondan, para que sea pagado al acreedor al vencimiento de los plazos pendientes.”
Pero además-se convino por la cláusula quinta del docu-mento lo siguiente:
“Quinta: En caso de demora en cualesquiera de los plazos o en todos si llegare su vencimiento y no1 lo satisficieren, devengarán inte-reses a razón del ocho por ciento anual.”
En 'esta cláusula los demandantes fundan su demanda y es la que lia dado origen a este pleito.
Los. apelantes alegan, apoyándose en dicha cláusula, que la apelada no podía cobrar ni ejecutar ningún plazo ven-cido, puesto que era necesario esperar el vencimiento del último plazo para considerar vencida y exigible la obliga-ción. Toda la argumentación del apelante en su extenso *23alegato gira sosteniendo insistentemente tal interpretación. Pero esta sería la manera de confundir cosas diferentes, pne's ni la letra ni el espíritu de aquella cláusula puede enten-derse en el sentido de que lo hacen los apelantes. Los tér-minos de la cláusula son tan claros que no dejan duda so-bre la intención .de las partes, por lo que se debe estar al sen-tido literal de la misma, pues ella significa simplemente1 que vencido uno o más plazos se cobrarán intereses de mora al 8 fe anual, consistiendo la razón o motivo de esta esti-pulación en el hecho de que ya se habían comprendido en cada plazo los intereses corrientes de la hipoteca y así los intereses capitalizados devengarían a su vez intereses en caso de mora o prórroga de los plazos vencidos y no pa-gados. T esta fue la verdadera intención de las partes con-tratantes, sin que pueda sostenerse en modo alguno que dicha intención estaba en contradicción con la letra o tér-minos de-la cláusula en cuestión, no apareciendo, por tanto, bajo ninguna forma de interpretación, la obligación dél acreedor de quedar obligado a esperar el último plazo para cobrar uno o más plazos anteriores vencidos y no pagados por razón de la repetida cláusula quinta.
Los apelantes, sin embargo, intentaron demostrar con prueba extrínseca a la escritura de préstamo que la cláusula que discutimos tuvo por objeto cumplir el convenio que en-volvía el propósito de los demandantes, de no poder ser ejecutados o perseguidos por ningún cobro parcial. Es verdad que la prueba tiende a demostrar que primeramente se redactó un proyecto del documento pactándose que ven-cidos tres plazos y no pagados se entendería vencida toda la deuda y cjue esto fue rechazado por los apelantes. Pero el notario que rédactó la escritura, si bien admite que no se convino esto último en cuanto al vencimiento de tres plazos para entenderse vencida la hipoteca en su totalidad, también afirma que en su oficina, antes o después, no se ha-bló de darle a la cláusula quinta el alcance o interpretación *24que sostienen los apelantes. Por el contrario, annqne la declaración del demandante Alejandro Bartolomey ha tra-tado de; establecer una estipulación extraña al’ contrato, su testimonio Carece de todo peso o fuerza legal con vista de la carta que escribió a la demandada en contestación al cobro de los plazos vencidos y no pagados, y en la que en nada hace mención de la cláusula en que funda su demanda, sino que espontáneamente afirma como excusa para el pag’o la mala cosecha de la finca hipotecada, no alcanzando la venta del fruto a cubrir la refacción. Dicha carta dice:
“Yauco, Sept. 19, 1919. — Sr. J. E. Totti. — Gerente del Crédito y Ahorro Poneeño, Yaueo. — Muy Sr. mío: En respuesta a su carta ■de ayer tengo el pesar de informarle que no estoy en condición de satisfacer, como así es mi ferviente deseo, mi compromiso vencido con ese Banco, que usted señala en su citada, por la muy poderosa razón que paso a exponerle.
“Es de todos conocida, aunque nadie se explica la causa, que la última cosecha de café ha sido más escasa que ninguna de las ante-riores, y aunque vendida a precios muy altos no ha alcanzado a cubrir la refacción. Pero m^ estoy ocupando de la venta de la finca con el propósito exclusivo de solventar en todas sus partes mi deuda hipo-tecaria contraída con ese Banco.
“Como quiera que se vislumbra un brillante porvenir para la in-dustria cafetera, yo no dudo ver coronados mis deseos en un futuro próximo para satisfacción de todos. Muy atentamente.”
La Ley de Evidencia, así como el Código Civil, tratan la materia de la interpretación de Contratos; pero no obs-tante los esfuerzos de los apelantes al comentar las reglas de interpretación que contienen, ninguna tiene el alcance y aplicación que se pretende, pues la cláusula quinta es clara y precisa en sus términos, y la tendencia de los apelantes es darle una significación equivocada y contraria a la ver-dad y recto sentido del contrato.

La sentencia debe confirmarse.